Citation Nr: 1021123	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-05 604	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the tongue, to include as due to Agent Orange 
(AO) exposure.

2.  Entitlement to an increased rating for lumbosacral spine 
degenerative arthritis, currently evaluated as 20% disabling. 

3.  Entitlement to a compensable rating for residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to August 
1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2006 rating action that denied service connection 
for squamous cell carcinoma of the tongue, to include as due 
to AO exposure.

This appeal also arises from a July 2006 rating action that 
increased the rating of the veteran's lumbosacral spine 
degenerative arthritis from 10% to 20%, and denied a 
compensable rating for residuals of a head injury; the 
Veteran appeals the 20% rating as inadequate.  

In January 2010, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.

By rating action of July 2006, the RO increased the rating of 
the veteran's lumbosacral spine degenerative arthritis from 
10% to 20%, and denied a compensable rating for residuals of 
a head injury; the Veteran appeals the 20% rating as 
inadequate.  The Veteran filed a Notice of Disagreement with 
this action in June 2007, but the RO has neither issued a 
Statement of the Case (SOC) on these issues, nor furnished 
him VA Form 9 (Appeal to the Board of Veterans Appeals), nor 
afforded him and his representative an opportunity to perfect 
the appeal by filing a Substantive Appeal.  A remand is 
required to cure this procedural defect.  See 38 C.F.R. 
§ 19.9 (2009); Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board emphasizes that, without the issuance of a proper 
SOC and the filing of a Substantive Appeal by an appellant, 
the Board does not have appellate jurisdiction, and may not 
proceed with a decision on those higher rating matters.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.302 (2009). 

With respect to the issue of service connection for squamous 
cell carcinoma of the tongue, to include as due to AO 
exposure, the Veteran contends that his tongue cancer is due 
to AO exposure in service in Vietnam.  The evidence includes 
a November 2005 statement from W. M., M.D., the physician who 
treated the Veteran for squamous cell carcinoma of the 
tongue.  Dr. W. M. noted that the Veteran served in Vietnam 
and was exposed to AO, and opined that it was highly likely 
that the tongue cancer was caused by AO exposure.  In an 
April 2008 statement, Dr. W. M. opined that dioxin should be 
considered to be a risk factor for tongue cancer.  In a 
January 2010 statement, Dr. W. M. reiterated his rationale 
for linking the veteran's tongue cancer with exposure to AO 
in service in Vietnam.

At the January 2010 Board hearing, the veteran's 
representative requested that the Veteran be afforded a VA 
medical opinion as to the relationship between his tongue 
cancer and his military service, to include exposure to AO in 
Vietnam. 

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but does not contain 
sufficient medical evidence for the VA to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  The types of evidence that indicate 
that a current disability may be associated with military 
service include credible evidence of continuity, and 
symptomatology such as pain or other symptoms capable of lay 
observation.  McClendon, supra, at 83.

On that factual record, the Board finds that the Veteran 
should be afforded a VA examination by a physician to 
determine the nature and etiology of his tongue cancer and 
its relationship, if any, to his military service and any 
incident thereof, including exposure to AO in Vietnam.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the service connection 
claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for the Veteran 
to undergo a VA examination to determine 
the nature and etiology of his squamous 
cell carcinoma of the tongue and its 
relationship, if any, to his military 
service and any incident thereof, 
including exposure to AO in Vietnam. The 
entire claims folder must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The doctor should review the service and 
post-service medical records and render 
an opinion for the record as to whether 
it is at least as likely as not (i.e., 
there is at least a 50% probability), or 
whether it is not at least as likely as 
not (i.e., there is less than a 50% 
probability) that the veteran's squamous 
cell carcinoma of the tongue (a) had its 
onset in military service or to a 
compensable degree within 1 year of 
separation therefrom, or (b) is the 
result of any incident of service, to 
include exposure to AO in Vietnam.  In 
reaching these opinions, the examiner 
should review and address the veteran's 
medical history and service and post-
service medical records, to include Dr. 
W. M.'s November 2005, April 2008, and 
January 2010 medical statements.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the service 
connection claim on appeal in light of 
all pertinent evidence and legal 
authority.  If the Veteran fails to 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.

4.  If the service connection benefit 
sought on appeal remains denied, the RO 
must furnish the Veteran and his 
representative an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

5.  The RO should furnish the Veteran and 
his representative a SOC with respect to 
the issues of an increased rating for 
lumbosacral spine degenerative arthritis, 
and a compensable rating for residuals of 
a head injury, along with VA Form 9 
(Appeal to the Board of Veterans 
Appeals), and afford them the opportunity 
to file a Substantive Appeal.  The 
Veteran and his representative are hereby 
reminded that, for the Board to obtain 
appellate jurisdiction over those higher 
rating issues, which are not currently in 
appellate status, a timely appeal must be 
perfected after the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

